        Case 1:20-cv-04757-TWT Document 5-2 Filed 11/20/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 THE BIG GREEN EGG, INC.,

       Plaintiff,

 v.
                                              Civil Action No.
 AIYIXIAO, et al.,

       Defendants.


                           [PROPOSED]
               ORDER GRANTING PLAINTIFF’S MOTION
             FOR AUTHORIZATION TO SERVE PROCESS ON
                DEFENDANTS BY ELECTRONIC MEANS
                  PURSUANT TO FED. R. CIV. P. 4(f)(3)

      THIS CAUSE has come before the Court on Plaintiff’s Ex Parte Motion for

Authorization to Serve Process on Defendants by Electronic Means Pursuant to

Fed. R. Civ. P. 4(f)(3) (the “Motion”). The Court, having considered the Motion

and the arguments therein, finds as follows:

I.    Applicable Legal Standards

      Pursuant to Rule 4(h) of the Federal Rules of Civil Procedure, corporations

may be served outside the United States in any manner prescribed by Rule 4(f) for

serving an individual, except personal service. FED. R. CIV. P. 4(h)(2). Rule 4(f), in

turn, provides that an individual outside the United States may be served:


                                          1
        Case 1:20-cv-04757-TWT Document 5-2 Filed 11/20/20 Page 2 of 5




      (1) by any internationally agreed means of service that is reasonably
      calculated to give notice, such as those authorized by the Hague
      Convention on the Service Abroad of Judicial and Extrajudicial
      Documents;

      (2) if there is no internationally agreed means, or if an international
      agreement allows but does not specify other means, by a method that
      is reasonably calculated to give notice:

             (A) as prescribed by the foreign country's law for service in that
             country in an action in its courts of general jurisdiction;

             (B) as the foreign authority directs in response to a letter
             rogatory or letter of request; or

             (C) unless prohibited by the foreign country's law, by:

                    […] (ii) using any form of mail that the clerk addresses
                    and sends to the individual and that requires a signed
                    receipt; or

      (3) by other means not prohibited by international agreement, as the
      court orders.

A plaintiff is not required to serve a person or corporation outside of the United

States pursuant to the provisions of the Hague Service Convention “where the

address of the person to be served with the document is not known.” Hague

Convention on Service Abroad of Judicial and Extrajudicial Documents in Civil

and Commercial Matters, Nov. 15, 1965, Art. 1, 20 U.S.T. 361, T.I.A.S. No. 6638,

658 U.N.T.S. 163.

      Rule 4(f)(3) permits alternative methods of service so long as those methods

are not prohibited by international agreement and are approved by the Court.

                                           2
       Case 1:20-cv-04757-TWT Document 5-2 Filed 11/20/20 Page 3 of 5




Brookshire Bros., Ltd. v. Chiquita Brands Int’l, Case No. 05-CIV-21962, 2007 WL

1577771, at *2 (S.D. Fla. May 31, 2007); Rio Props. Inc., v. Rio Int’l Interlink, 284

F.3d 1007, 1014 (9th Cir. 2002). Additionally, any alternative method of service

must comport with due process of law. Due process requires that persons whose

property interests are at risk due to government action receive notice and an

opportunity to be heard. Thomas v. United States, 681 Fed. Appx. 787, 790 (11th

Cir. 2017). The notice must be “reasonably calculated, under all the circumstances,

to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.” Id., (citing Mullane v. Cent. Hanover Bank

& Trust Co., 339 U.S. 306, 314 (1950)).

II.   Findings of Fact and Conclusions of Law

      Defendants are individuals, corporations, or associates located outside the

United States, most likely in China. Defendants are engaged in the business of

selling counterfeit and/or infringing goods through various e-commerce platforms,

including Alibaba, AliExpress, DHGate, Amazon, Ebay, and/or Wish

(“Marketplaces”), including to customers in the United States. Each Defendant

operates one or more virtual storefronts on one or more of these Marketplaces.

Defendants do not provide accurate physical addresses for their virtual storefronts,

nor are accurate physical addresses readily available by reviewing the data

                                          3
       Case 1:20-cv-04757-TWT Document 5-2 Filed 11/20/20 Page 4 of 5




provided by Defendants in their virtual storefronts. The primary means of

communicating with Defendants is through e-mail.

      Because Defendants’ physical addresses are not known or readily

ascertainable, Plaintiff is not required to serve Defendants pursuant to the Hague

Service Convention. Additionally, consistent with the findings of numerous other

courts, this Court find that service on Defendants by e-mail is reasonably

calculated under the circumstances to apprise Defendants of the pendency of this

action and to afford them an opportunity to appear and be heard. In re Int’l

Telemedia Associates, Inc., 245 B.R. 713 (Bankr. N.D. Ga. 2000); Rio Props., 284

F.3d at 1017; National Association for Stock Car Auto Racing, Inc. v. Does, 584 F.

Supp.2d 824, 826 (W.D.N.C. 2008); Popular Enters., LLC v. Webcom Media

Group, Inc., 225 F.R.D. 560, 562 (E.D. Tenn. 2004). Finally, China has not

objected to service of process by electronic means such as email, electronic

messaging service, or website publication.

      Accordingly, Plaintiff’s Motion is hereby GRANTED, and the Court

ORDERS as follows:

      Pursuant to Rule 4(f)(3), Plaintiffs are authorized to provide notice of the

TRO to Defendants, the Marketplaces, Financial Institutions and other third parties

and to serve the Summonses, Complaint, TRO, and all subsequent pleadings and

                                          4
       Case 1:20-cv-04757-TWT Document 5-2 Filed 11/20/20 Page 5 of 5




other documents on Defendants or their counsel in this action by electronic mail

using email addresses provided by the Marketplaces, Financial Institutions, or

Defendants themselves. Alternatively, Plaintiff may serve Defendants through the

messaging platform provided by each Marketplace.



      SO ORDERED this ______ day of ______________, 2020.



                                UNITED STATES DISTRICT JUDGE

                                ________________________________________




                                         5
